United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 18, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40998
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELSWORTH BERTHELOT,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                    USDC No. 9:03-CR-46-RHC-JKG-1
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Elsworth Berthelot appeals his conviction of being a felon

in possession of firearms, in violation of 18 U.S.C. § 922(g)(1).

He argues that the district court erred by denying his motion to

suppress the firearms that were discovered during a search of his

property.   He maintains that his wife did not have actual or

apparent authority to consent to a search of the property,

including a safe located in the home.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40998
                               -2-

     Berthelot did not exhibit a subjective expectation of

privacy in the property or the safe.     United States v. Shelton,

337 F.3d 529, 536-37 (5th Cir. 2003).    Therefore, Sheila

Berthelot had common authority to consent to the search of the

property, including the safe.   Id.    Accordingly, Berthelot’s

conviction is AFFIRMED.